Citation Nr: 1819403	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-35 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for sleep apnea and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension and, if so, whether the claim may be granted.

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for allergic rhinitis and, if so, whether the claim may be granted.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for skin disability to include xerosis cutis, xerodermtitis, and keratosis pilaris and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  He subsequently served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.


The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, sleep apnea, hypertension, allergic rhinitis, and skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD was denied in a February 2009 decision that became final; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  The claim of entitlement to service connection for sleep apnea was denied in a February 2009 decision that became final; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

3.  The claim of entitlement to service connection for hypertension was denied in a February 2009 decision that became final; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

4.  The claim of entitlement to service connection for allergic rhinitis was denied in a February 2009 decision that became final; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

5.  The claim of entitlement to service connection for skin disability was denied in a February 2009 decision that became final; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1998 rating decision, the RO denied service connection for hypertension because it was not a well-grounded claim.  It was noted that the Veteran had a history of borderline hypertension but no diagnosis for this disability.  In an August 2002 rating decision, the RO denied service connection for adjustment disorder, hypertension, allergic rhinitis, and skin disability because the claims were not well-grounded.  It was noted that the claimed disabilities were not currently shown or related to service.  In a September 2005 rating decision, the RO denied service connection for adjustment disorder and hypertension because new and material evidence had not been received to reopen those matters.  In August 2002, September 2005, and July 2007 rating decisions, the RO denied service connection for PTSD because new and material evidence had not been received to reopen the claims.  The RO provided the Veteran with notification letters for the above actions.  No appeal was received and these decisions became final.

Most recently, in a February 2009 rating decision, the RO again denied service connection for PTSD, hypertension, allergic rhinitis and skin rashes (to include keratosis pillaris and xerodermatitis) because new and material evidence had not been submitted showing that any of the claimed disorders were incurred in service or related to service.  The RO further denied service connection for xerosis cutis because there was no nexus evidence linking the condition to service.  Lastly the RO denied service connection for sleep apnea because there was no nexus between the claimed disorder and to service.  VA notified the Veteran of this decision in a February 2009 letter.  The Veteran did not file a timely substantive appeal with the February 2009 decision and new and material evidence was not received before expiration of the appeal period-thus, the decision became final.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, having carefully reviewed the record, the Board finds that the evidence received since the February 2009 rating decision includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the previously denied claims.  Specifically, the Veteran's sworn testimony given in June 2017 reflects (1) that he has psychiatric problems other than PTSD that stem from his Southwest Asia service, and (2) his unaddressed belief that his physical symptoms (i.e. sleep apnea, hypertension, etc.) are due to a multi-symptom undiagnosed illness related to his active duty service in Southwest Asia.  It is noted that the language of 38 C.F.R. § 3.156(a) creates a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  Mindful of the guidance in Shade, the Board concludes that new and material evidence to reopen the previously disallowed claims has been submitted.  Accordingly, the petitions to reopen are granted.


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.

The petition to reopen the previously denied claim of entitlement to service connection for sleep apnea is granted.

The petition to reopen to reopen the previously denied claim of entitlement to service connection for hypertension is granted.

The petition to reopen the previously denied claim of entitlement to service connection for allergic rhinitis is granted.

The petition to reopen the previously denied claim of entitlement to service connection for skin disability is granted.



REMAND

Psychiatric Disability

The Board has reframed the claim of PTSD as a claim of entitlement to service connection for acquired psychiatric disorder because this more broadly reflects that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  In this context, the Board finds that the medical of evidence of record is inadequate to address the claim.  Although a VA PTSD examination was conducted in September 2010, the examination report is inadequate.  First, it does not clearly reflect why the Veteran does not meet the criteria for a diagnosis of PTSD.  Second, it does not address whether any other disorder shown on examination or during the appeal period is related to active duty service including the Veteran's service in Southwest Asia.  Therefore, remand is necessary.  38 C.F.R. § 3.159(c).

Other Disorder Claimed

The Board finds that the medical evidence of record is inadequate to decide the claims of entitlement to service connection for sleep apnea, hypertension, allergic rhinitis, and skin disability.  Although these conditions are not shown during the Veteran's active duty from July 1988 to July 1992, the medical evidence does not fully address whether they are part of a multisymptom undiagnosed illness related to his active duty service in Southwest Asia (September 26, 1990 to April 13, 1991).  Therefore, remand is necessary.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent VA treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination to ascertain whether the Veteran has had during this appeal (i.e. since 2010) any mental disorder etiologically related to active duty service to include the Veteran's Southwest Asia service.  A complete medical history should be obtained.  The claims file must be reviewed and the review noted in the report.  The examiner should address the following:

(a) Whether the Veteran has met the criteria for a diagnosis of PTSD at any time since 2010 and, if not, what element(s) was lacking for a diagnosis under 38 C.F.R. § 4.125.
It is noted that the Veteran testified at his 2017 Board hearing that he had PTSD related to hostile military activity when serving in Kuwait during his Southwest Asia service.  See Hearing Transcript at 4 (June 2017).

(b) Whether any mental disorder shown during this appeal, to include PTSD, is as likely as not (50 percent or greater probability) etiologically related to active duty service, to include the Veteran's Southwest Asia service.

A complete rationale for the medical opinion is required. If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether the Veteran's sleep apnea is related to service.  The claims file must be reviewed and the review noted in the report.  The physician should obtain a complete medical history concerning the Veteran's sleep apnea.  The physician should address the following:  Whether any sleep apnea shown during this appeal is as likely as not (50 percent or greater probability) etiologically related to active duty service, to include the Veteran's Southwest Asia service.  The physician should specifically address any etiological theories raised by the Veteran at the examination.

A complete rationale for the medical opinion is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether he Veteran has hypertension related to service.  The claims file must be reviewed and the review noted in the report.  The physician should obtain a complete medical history concerning the Veteran's hypertension.  The physician should address the following:  Whether hypertension, if shown during this appeal, is as likely as not (50 percent or greater probability) etiologically related to active duty service, to include the Veteran's Southwest Asia service.  The physician should specifically address any etiological theories raised by the Veteran at the examination.

A complete rationale for the medical opinion is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should be scheduled for a VA examination to ascertain whether the Veteran's has allergic rhinitis is related to service.  The claims file must be reviewed and the review noted in the report.  The examiner should obtain a complete medical history concerning the Veteran's condition.  The examiner should address the following:  Whether allergic rhinitis is as likely as not (50 percent or greater probability) related to active duty service, to include the Veteran's Southwest Asia service.  The examiner should specifically address any etiological theories raised by the Veteran at the examination.

A complete rationale for the medical opinion is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  The Veteran should be scheduled for a VA examination to ascertain whether the Veteran's has had any skin disorder during this appeal related to service.  The claims file must be reviewed and the review noted in the report.  The examiner should obtain a complete medical history concerning the Veteran's skin problems.  The examiner should address the following:  Whether any skin disorder shown since 2010 is as likely as not (50 percent or greater probability) related to active duty service, to include the Veteran's Southwest Asia service.  The examiner should specifically address any etiological theories raised by the Veteran at the examination.

A complete rationale for the medical opinion is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  A VA medical opinion should be obtained to address the Veteran's theory that he has a multisymptom undiagnosed illness related to or caused by his active duty service in Southwest Asia.  The claims file must be reviewed and the review noted in the report.  Considering the Veteran's history and clinical findings regarding sleep apnea, hypertension, allergic rhinitis, and skin disorders-is it as likely as not (50 percent or greater probability) that the Veteran's complaints and/or symptoms are due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


